Citation Nr: 1401394	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C infection.


REPRESENTATION

Appellant represented by:	Joseph I. Carter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in December 2012, at which time it was remanded for additional development.  The Veteran testified at a Board hearing at the RO in Atlanta, Georgia in October 2012.  The transcript of this hearing has been associated with the file.

The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is not shown that the Veteran has new or additional hepatitis C disability resulting from any identified medical treatment by VA in the 1980s or in 2003.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met with respect to hepatitis C claimed to be related to VA treatment in the 1980s or in 2003.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for a benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial determination on the matter.  An April 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  (The April 2006 letter also provided notice specific to hepatitis claims, including specific identification of recognized risk factors for hepatitis infection.)  The letter did not inform the appellant of disability rating and effective date criteria, but the Board finds that this is harmless error with no prejudice to the Veteran in light of the facts that (1) the Veteran is assisted in this matter by an attorney who has actual knowledge of such criteria and is presumed to have briefed the Veteran on information pertinent to this appeal, and (2) no disability ratings or effective dates will be assigned in connection with the Board's decision in this appeal (because entitlement to benefits is not found), rendering moot whether there was adequate notice regarding such assignments.  The Board additionally notes that notice of disability rating and effective date criteria was provided to the Veteran in a May 2010 letter sent in connection with a different claim; this notice established the Veteran's actual knowledge of the information prior to the most recent RO readjudication of this appeal in September 2013, and was thus effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Records of the VA treatment at issue have been obtained along with pertinent private medical records.  The Veteran was provided a VA examination addressing this matter in August 2013, in accordance with the Board's December 2012 remand directives.  As will be discussed in greater detail below, the Board finds the August 2013 VA examination report and medical opinion to be adequate with regard to providing the essential medical information sought in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified any pertinent evidence or information that remains outstanding, and the Veteran has presented no suggestion that any outstanding medical records present any etiological opinion or medical findings supportive of his claim.  The Board finds that there has been substantial compliance with the instructions of the December 2012 remand; the sought records have been obtained and the sought VA examination has been adequately completed.  Accordingly, the Board finds that VA's duty to assist is met.

Legal Criteria, Factual Background, Analysis

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  The veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

As a preliminary matter, the Board notes that the Veteran does not contend that any VA medical treatment or procedure took place without his informed consent, nor does any pertinent evidence suggest any pertinent absence of informed consent for a pertinent procedure.  Accordingly, the Board's analysis turns its focus to the questions raised by the Veteran's contentions and theory of entitlement in this case.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  The Board has reviewed both the Veteran's physical claims file, and his record in Virtual VA, to ensure a complete review of all available evidence.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed this claim in a February 2006 statement asserting: "I contracted hepatitis C during a surgery I had at VAMC Decatur, GA in 2003."  The Veteran's December 2007 notice of disagreement asserted that he had "Hepatitis C due to a surgical procedure I had in Atlanta VAMC, 2003."  The RO's development and adjudication of this appeal accordingly focused upon the Veteran's VA surgery in the year 2003.  However, an April 2006 submission from the Veteran referred to "surgery at the VA in Lake City, FLA.  I think it was in the 1980s."  On the same form, the Veteran additionally stated that he "had surgery in 1983" at the VAMC in Lake City.  The Veteran then stated during his October 2012 Board hearing that the RO determination that he had been contending that he "received Hepatitis C as a result of a surgical procedure in 2003" was "not correct."  The Veteran asserted that he contends that he contracted Hepatitis C in a "1980" surgery in "Lake City, Florida," specifically treating "obstruction in my stomach, in my intestines" and involving "a blood transfusion."  The Veteran's hearing testimony presented his contentions in some detail, clearly contending that his Hepatitis C was caused by the described surgery at the VAMC in Lake City in 1980 (or the 1980s).

The Veteran's recent testimony, including his presentation at his October 2012 Board hearing, has made it clear that he believes his hepatitis C was incurred from VA treatment in the 1980s and not in 2003.  Furthermore, there is no evidence of record suggesting any basis for concluding that any pertinent abnormalities or instances of fault were associated with the Veteran's VA surgery in 2003, nor is there otherwise any evidence indicating that the Veteran's hepatitis C may otherwise be attributed to VA treatment in 2003.  The Veteran's clarified contentions clearly express that the Veteran believes his hepatitis C is attributable to VA medical care in the 1980s and not 2003.

The record in this case includes a substantial volume of VA medical records, including his VA records from the 1980s and thereafter.  The Board notes that the Veteran has expressed an inability to recall information precisely identifying the time of a specific VA treatment or surgery contended to have resulted in his hepatitis C infection.  The Board has sympathetically reviewed the available documentation of VA treatment from pertinent periods of time and notes that potentially pertinent VA medical treatment is documented in the 1980s and in each decade thereafter.  The Board notes that there is no apparent indication in the records presenting a basis for finding potential hepatitis C incurrence, nor otherwise indicating a pertinent abnormality or instance of fault on the part of VA, in the absence of competent medical evidence presenting such an interpretation of the records.  As discussed below, an August 2013 VA examination report is the only competent medical opinion of record discussing the information presented in the VA medical reports.  Most significantly, the VA medical reports include a March 1993 laboratory report showing that the Veteran's blood was specifically tested to detect evidence of hepatitis C and that the test results were negative (indicating no hepatitis C at that time).  As discussed below, the August 2013 VA examination report explains that this test result demonstrates that the Veteran could not plausibly have been infected with hepatitis C any earlier than approximately two months prior to the date of the test.

Documentation of the Veteran's July 2003 VA surgery to treat herniated discs of the cervical spine contains no suggestion that any transfusion of blood or blood products was involved, nor is there any indication of any abnormality otherwise suggesting a basis for finding causation or aggravation of hepatitis C infection.  Once again, the Board notes that the Veteran has now most recently denied that he believes that his hepatitis C is related to surgery in 2003 and, rather, contends that it was caused by surgery in the 1980s.

The August 2013 VA examination report presents a medical doctor's competent medical opinion addressing the Veteran's contentions, informed by examination of the Veteran and review of the available documentation of record.  The VA examiner concludes: "Based on the available evidence and scientific knowledge, it is less likely than not that the veteran contracted HCV as a result of 1980s surgery."  The VA examiner expressly considered the Veteran's contention in a broad view, evaluating "whether any documented surgery at VA in 1980s of the stomach, intestines, or appendix was associated with the veteran contracting hepatitis C virus."

In this regard, the examiner explains: "Assuming the complete data base for hepatitis C exposure is contained in the claim file ... the veteran was exposed to HCV between 3/9/93 and 2/22/05."  The VA examiner later clarifies that, because the incubation period between the time of exposure and the time hepatitis C become evident upon testing is two months, "scientific understanding of HCV transmission would place the earliest likelihood of exposure to two-months prior to 3/9/93 (i.e. 1/9/93)."  Accordingly, "surgery in the 1980s would be scientifically implausible as an exposure timeframe."

The VA examiner cited that the Veteran's pertinent history featured a March 1993 negative HCV test result and a positive such test result in February 2005 (and others, subsequently).  Significantly, the VA examiner described thorough review of the available documentation of record and concluded: "I am unable to locate evidence in the claim file of the veteran receiving blood or blood products at VA."  This conclusion was drawn following expressly discussed consideration of the available evidence:
 
In the 1980s the veteran was seen on multiple occasions at VA (Lake CIty, Dublin) for R upper and lower abdominal pains.  He underwent proper evaluation with a specific cause not identified.  Treatment notes refer to the veteran having had a prior appendectomy but the dates vary between 1978 and 1983.  (There is no evidence in the file of an appendectomy operative report so it is unclear where and when the appendectomy occurred.)  The veteran underwent duodenal mucosa biopsy in 6/1986 (Dublin), exploratory laparotomy with mesenteric lymph node biopsy 2/1993 (Lake City) and cervical spine surgery 7/2003 (Atlanta).  I am unable to locate evidence in the claim file of the veteran receiving blood or blood products at VA.

The August 2013 VA examiner discusses the Veteran contentions concerning the potential latency period between exposure to hepatitis C and detection.  The VA examiner addresses "the notion that hepatitis can have a latency of 30 years to manifest" and the examiner "wishes to correct this misconception."  In this regard, the VA examiner explains that "HCV has a 5 to 7 week incubation period."  The VA examiner makes clear that although certain aspects of disease may not manifest until years thereafter, the time from "exposure to a positive HCV test is within 2 months."

The VA examiner expressly discusses the Veteran's apparent risk factors for hepatitis C infection, noting that the Veteran reported that his tattoo was obtained "a long time" ago, and that there is no other apparent history of identifiable documented risk factor during the period the Veteran must have incurred the hepatitis C virus.  The VA examiner also specifically notes that there is no "definite reference to blood or blood product transfusion prior to 1992."  

To clarify the context of some of the VA examiner's comments and analysis, the Board takes administrative notice of the fact that transfusion of blood or blood products are medically recognized risk factors for incurrence of hepatitis before 1992, and not after.  The Board takes administrative notice that there are a number of medically recognized risk factors for hepatitis: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  (The Veteran was provided notice with regard to these recognized specific risk factors in the April 2006 VCAA notice letter.)

The VA examiner's analysis cites the incubation period between hepatitis C exposure and positive HCV testing, and concludes that "surgery in the 1980s would be scientifically implausible as an exposure timeframe."  The August 2013 VA examiner's conclusion that incurrence of the Veteran's hepatitis C took place during any VA surgery or treatment event in the 1980s is unlikely (indeed "scientifically implausible") is probative evidence weighing significantly against the Veteran's claim.  The competent medical doctor discusses thorough review of the information of record and presents a persuasive rationale for the conclusion.

Significantly, there is no contrary medical opinion or otherwise any competent evidence contradicting the August 2013 VA examiner's probative conclusion.  There is simply no basis in the case for finding that the Veteran's hepatitis C, which is shown to have been absent at the time of a March 1993 HCV test, could have been incurred during any VA treatment (or any event whatsoever) during the 1980s.  As a result, entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C infection based upon VA medical treatment in the 1980s (or earlier) cannot be warranted in this case.

While the Veteran is competent to report symptoms he experiences, as a layperson he does not possess the expertise necessary to establish the time of infection or diagnosis of an internal pathology such as hepatitis C, nor to determine etiology of such pathology.  The competent medical evidence indicates that the Veteran did not incur his hepatitis C in the 1980s as he has contended.  This is a medical matter beyond the scope of lay observation; it clearly requires medical expertise and interpretation of diagnostic studies and medical history.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran does not cite to supporting medical opinion or medical literature.  Moreover, the competent medical evidence documenting the July 2003 VA surgery shows no transfusion of blood or blood products (and such a transfusion would not be a risk factor for hepatitis C infection at that time), and the Veteran is not competent to otherwise establish that his hepatitis C was caused or aggravated by the surgery.

To establish entitlement to benefits under 38 U.S.C.A. § 1151, as a threshold matter, the Veteran must show that he actually has additional disability as a result of VA treatment or surgery.  In this case, the preponderance of the evidence in this case clearly weighs against finding that any hepatitis C infection was incurred during the Veteran's VA medical treatment.  The Veteran's contentions that hepatitis C was incurred during VA treatment in the 1980s is contradicted by the probative August 2013 VA examiner's opinion citing the HCV testing showing that he had not yet incurred such an infection as of early 1993.  To the extent that the Veteran has previously suggested that he may have incurred hepatitis C during VA medical treatment in 2003 (the Veteran disclaimed this contention during his October 2012 Board hearing), the Board notes that the Veteran has presented no competent evidence indicating that this may be the case, nor do the VA medical records present any suggestion that this may be the case; he did not receive a transfusion of blood or blood products during his July 2003 VA surgery, and the Board notes that transfusion of blood or blood products is not a recognized risk factor for hepatitis infection after 1992.

No competent medical evidence presents support for the Veteran's claim.  There is no probative evidence indicating that hepatitis C was caused or increased in severity as a result of any VA treatment.  The threshold legal requirement for substantiating a § 1151 claim, evidence of additional disability resulting from VA treatment, is not met.

In summary, the most probative evidence of record indicates that (1) the Veteran did not incur chronic hepatitis C at any time prior to 1993 and (2) none of the claimed VA treatment presented a risk for hepatitis C infection.

Furthermore, the Board also observes that there is no probative evidence indicating that there was any instance of fault on the part of VA nor any reasonably unforeseeable event associated with any claimed VA medical treatment resulting in causation or aggravation of hepatitis C infection.

Accordingly, the criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met.



ORDER

The appeal to establish entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


